DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-10 and 13-16) in the reply filed on 11/20/2020 is acknowledged.
Claim 1-8, 11-12 and 17-20 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 9-10 and 13-16 have been considered on the merits. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are dependent on claim 1 which has been withdrawn. Thus, it is not clear what subject matter the instant claims are dependent on. Clarification is required. For examination purpose, the medium in the claims is interpreted as a medium comprising a ROCK inhibitor and not containing a growth factor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9-10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Valamehr et al. (US 2014/0220681).
Valamehr et al. teach a method of culturing pluripotent cells to maintain pluripotency of the cells in a cell culture medium comprising a ROCK inhibitor (para. 13), the pluripotent cells are human embryonic stem cells or human induced pluripotent stem cells; and the culture medium is in the absence of growth factors and cytokines (paras. 21-23; p.33, claim 21).
Valamehr et al. teach a method of inducing differentiation of the pluripotent stem cells into a desired lineage (para. 206).
Since the method of Valamehr et al. is to maintain the undifferentiated status of stem cells without differentiation (para. 105), and at the same time, these cells are capable of differentiation into a desired lineage (para. 206), the teachings would meet the limitation “a differentiation ability while maintaining an undifferentiated state of the stem cells” in claim 9. 
Thus, the reference anticipates the claimed subject matter. 

	Claim(s) 9-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Bradley et al. (WO2014/006379)
Bradley et al. teach a method of culturing stem cells for self renewal and maintaining the stem cells in an undifferentiated state by using a culture medium in the absence of growth factor such as bFGF and/or TGFb (p.4, lines 2-4 and 26-32; p.12, lines 19-22; p.64, lines 7-13). 

Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 9-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (supra)
Bradley et al. teach the subject matter of claims 9-10 and 13-14 and thus render them obvious (see above).
Bradley et al. do not particularly teach a step of inducing differentiation of the stem cells. However, it is extremely well known in the art that the stem cells (i.e. pluripotent stem cells or mesenchymal stem cells) could be induced to differentiate into a desired lineage. Thus, it would have been obvious to a person skilled in the art to use the stem cells maintained using the method steps of Bradley et al. into a desired differentiation lineage with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/           Primary Examiner, Art Unit 1632